BEER, Judge
(dissenting from refusal to grant rehearing).
*650I believe a rehearing should be granted for the reasons stated in my dissent and for the additional reason that the absolute nullity which is occasioned to the duly filed acceptance by the majority is a harsh and inequitable result when the record shows, without contradiction, that by February 19 (three days after the filing) a full operating staff was “aboard” and working and the motel was actually in operation.
Under the circumstances I believe that we have the right if not the duty to reform the acceptance date from the 16th of February to the 19th of February and, thus reformed, to apply the law. ‘ The result would be dismissal of plaintiff’s suit which would be, in my opinion, the correct result.